Citation Nr: 1205606	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in the "staged" ratings assigned for status post lateral meniscectomy and total arthroplasty of the left knee with degenerative joint disease (DJD) (20 percent prior to February 1, 2005, and 30 percent from April 1, 2006).  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to December 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's service connected left knee disability.  The case was previously before the Board in November 2006 when it was remanded for a Board hearing.  In January 2007, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In August 2009 and October 2010 it was remanded for additional development.  The Veteran's claims files are now in the jurisdiction of the Atlanta, Georgia RO.  

A June 2005 rating decision assigned a temporary total (convalescence) rating for the left knee disability, effective from February 1, 2005 through March 31, 2006.  Consequently, the matter of the rating for this period of time is not before the Board.  


FINDINGS OF FACT

1.  Prior to February 1, 2005, the Veteran's service-connected left knee disability was manifested by flexion to no less than 45 degrees and extension to no less than 0 degrees; ankylosis and instability were not shown.  

2.  At no time from April 1, 2006 is the Veteran's service-connected left knee disability shown to have been manifested by chronic residuals of total knee replacement (TKR) consisting of severe weakness or severe painful motion.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's service-connected left knee disability prior to February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Codes (Codes) 5010, 5257, 5258, 5260, 5261 (2011).  

2.  A rating in excess of 30 percent is not warranted for the Veteran's service-connected left knee disability from April 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Codes 5055, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  November 2003 and August 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A September 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent available treatment records, including records from the Social Security Administration (SSA), have been secured.  As noted in the Board's August 2009 remand, the Veteran had indicated he received VA treatment for his left knee disability since April 2006.  The Board remanded the matter in order to obtain any available VA treatment records.  In December 2009, after receiving negative responses in reply to requests for VA treatment records from the North Florida and South Georgia and Atlanta Health Care Systems, the RO made a formal finding as to the unavailability of the VA treatment records.  In addition, as reflected in the Board's October 2010 remand, the Veteran indicated in February 2010 correspondence that he received treatment for his left knee disability from the Jacksonville VA Medical Center (VAMC).  The Board remanded the matter in order to obtain any available Jacksonville VAMC treatment records.  In April 2011, the Jacksonville, Florida VAMC reported that there were no records of the Veteran.  Further development as to these matters is not necessary.  The RO arranged for examinations in November 2003 and (pursuant to the Board's August 2009 remand) in April 2010.  The Board finds that the April 2010 examination is adequate for rating purposes as the examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

Historically, in October 1979, the Veteran underwent a lateral meniscectomy on his left knee for torn lateral meniscus and degenerative change in the lateral femoral condyle.  A June 1980 rating decision granted the Veteran service connection for his left knee disability, rated 0 percent, effective December 14, 1979.  A November 1993 rating decision granted an increased (10 percent) rating, effective June 24, 1993.  A February 1998 rating decision granted a further increased (20 percent) rating, effective June 24, 1993.  In December 1999, the Veteran underwent left knee arthroscopy with chondroplasty and partial lateral meniscectomy for a left knee cartilage disorder of the trochlear groove, medial femoral condyle and lateral femoral condyle and lateral meniscus tear.  A December 2000 rating decision assigned a temporary total (convalescence) rating for the left knee disability effective from December 14, 1999 through February 29, 2000, and 20 percent from March 1, 2000.  An unappealed May 2001 rating decision continued a 20 percent rating for the left knee disability.  

The instant claim for increase was received in September 2003.  

VA treatment records include March 2003 reports noting the Veteran's complaint of throbbing, continual, sharp pain (3 to 10 on a scale to 10) in his left knee, and that his knee locks up at times when he walks.  He indicated the pain is exacerbated by movement, activities of daily living, and stress, and alleviated by heat, medication, and changing his position.  On physical examination, the Veteran ambulated with a limp of his left knee.  His left knee was noted to be deformed, without tenderness, and mild limitation of movement.  The diagnosis was left knee DJD.  

An April 2003 chronic pain consult record noted the Veteran's complaint that he was missing work due to his left knee pain.  He indicated he was taking medication for the pain.  On physical examination, he walked with a cane and an antalgic gait.  He had severe crepitus and medial joint line tenderness.  There was no medial or lateral instability.  Lockman's testing was negative.  Active range of motion of the left knee was within normal limits.  The diagnosis was severe left knee osteoarthritis.  He was given a Neoprene knee brace with a patella cut out for support.  It was noted that he would require physical therapy, and he was to be referred to orthopedic surgery for evaluation of a possible knee replacement.  

May 2003 reports noted the Veteran's complaint of left knee pain for many years, as well as swelling, clicking, and giving way.  It was noted the Veteran was ambulatory with a cane.  On physical examination, the knee was tender in the medial joint line and patellar facets.  Forward flexion was from 0 to 100 degrees.  He reported pain of 0 (out of 10).  There was no evidence of instability.  X-rays revealed osteoarthritis.  The diagnosis was left knee DJD and osteoarthritis.  

A July 2003 report noted the Veteran's complaint of continued and constant left knee pain, worsened when walking for long periods of time.  He also reported left knee stiffness.  He indicated he continues to work, but the pain is becoming an issue.  He reported that injections, physical therapy, and anti-inflammatories provide no significant relief.  On physical examination, there was no effusion but pain to palpation and with range of motion testing.  There was pain with palpation over the medial joint line surface.  The left knee was stable in valgus and varus stress testing, and there were no anterior or posterior drawer signs.  X-rays revealed significant DJD, especially of the medial compartment.  The diagnosis was left knee DJD.  

An October 2003 report noted the Veteran's complaint of diffuse left knee pain.  On physical examination, there was tenderness to palpation over the medial joint space.  There was negative straight leg raising.  X-rays were noted to reveal moderate degenerative changes with joint space loss in his medial compartment, as well as osteophyte formation.  The diagnosis was left knee DJD.  

On November 2003 VA examination, the Veteran reported left knee pain (8 on a scale to 10), weakness, stiffness, swelling, and locking.  He reported his knee is aggravated by weight bearing and walking.  He tries to get off his feet to alleviate the pain but he reported that it does not help much.  It was noted he wears a knee brace and has a cane.  The Veteran indicated he tries to avoid weight bearing, kneeling, bending, stooping, and lifting.  It was noted he used medication to alleviate the pain.  

On physical examination, left knee range of motion was from 0 to 45 degrees (due to pain).  There was notable crepitation with slight motion.  Drawer's and McMurray testing were negative.  The examiner opined that the knee felt stable.  X-rays revealed mild DJD; Pellegrini-Stieda disease; and possible old trauma near the proximal posterior tibia and fibula.  The diagnosis was left knee DJD with Pellegrini-Stieda disease.  

In November 2003 correspondence, H.A., a co-worker of the Veteran, noted he has observed the Veteran almost daily for the past 8 years, and that he has noticed for the past year the Veteran has been favoring his left knee when he walked, occasionally rubbing his knee.  He opined that he believed the left knee had gotten significantly worse over the past year.  It was noted the Veteran was frequently absent from work and had used almost all of his sick leave and vacation time for illness.  

In November 2003 correspondence, P.A., also a co-worker of the Veteran, reported that he has noticed the Veteran's left knee causes him considerable difficulty at times completing his daily duties at work.  

A March 2004 orthopedic treatment record noted the Veteran's complaint of left knee pain, and that his left knee gave out due to the pain.  On physical examination, there was tenderness over the medial joint space.  He had a stable ligamentous examination.  Straight leg raise testing was negative.  Left lower extremity strength was 5 out of 5 in all muscle groups.  The diagnosis was left knee DJD.  The examining resident surgeon opined that it was more than likely the Veteran's pain was coming from his left knee degeneration (versus his spine), and that he believed a total knee arthroplasty would alleviate the pain.  The Veteran's medication was changed to better alleviate the pain. 

As noted above in the Introduction, an April 2004 rating decision continued a 20 percent rating for the Veteran's service-connected left knee disability.  

A May 2004 VA orthopedic treatment record noted the Veteran's complaint of continued left knee pain, not improved with oral inflammatories or intraarticular injections.  On physical examination, left knee range of motion was from 0 to 95 degrees.  There was no instability with varus and valgus stress testing.  There was point tenderness along the medial and lateral joint lines.  

A September 2004 VA treatment record noted the Veteran's complaint that his left knee pain was not improved.  On physical examination, there was no appreciable effusion.  Left knee range of motion was from 0 to 130 degrees.  There was no palpable crepitus.  His left knee was stable to anterior, posterior, varus, and valgus stress testing.  It was noted that May 2004 X-rays revealed marginal osteophytes medially, subchondral sclerosis, but no significant joint space narrowing.  MRI of the left knee revealed a longitudinal and degenerative tear in the medial meniscus and degenerative changes in all three compartments.  The diagnosis was left knee DJD.  

Georgia Sports Medicine private treatment records include an October 2004 report noting the Veteran's complaint of left knee pain and discomfort all the time.  The Veteran indicated he feels unstable; his left knee hurts whenever he is on it; it wakes him up at night; and it has a popping or giving sensation.  On physical examination, there was full range of motion of the left knee, with pain to the medial joint line and some swelling at the medial joint line and slightly proximal.  His gait was antalgic and he wore a brace.  He was given left knee injections.  A November 2004 report noted the Veteran's complaint of significant left knee pain, giving out, and that his left knee hurt with activity and rest.  It was noted the injections did not help.  On physical examination, there was pain at the medial joint line.  Left knee range of motion was from 0 to 100 degrees.  He jumped because of pain at the medial joint line.  

Tift Regional Medical Center private treatment records include a January 2005 report noting the Veteran's left knee pain has progressed and he no longer receives any benefit from conservative measures.  X-rays revealed significant degenerative change, particularly in the lateral compartment.  MRI revealed mild to moderate degenerative changes in the patellofemoral joint, moderate changes in the medial compartment, and more severe changes in the lateral compartment.  On February 1, 2005, the Veteran underwent total left knee arthroplasty for severe degeneration.  The diagnosis at discharge was severe degenerative arthritis.  

A June 2005 rating decision assigned a temporary total (convalescence) rating for the left knee disability, effective from February 1, 2005 through March 31, 2006.  The rating decision also awarded an increased (30 percent) rating for the Veteran's left knee disability, effective April 1, 2006.  

SSA records include a June 2005 Disability Determination Report that lists the Veteran's primary disability as osteoarthritis and allied disorders and his secondary diagnosis as essential hypertension.  The Veteran is not service-connected for hypertension.  A July 2005 SSA Notice Award Letter indicated that his SSA disability benefits begin in July 2005.  

At the January 2007 video conference hearing, the Veteran indicated that he no longer receives treatment for his left knee because when he retired (in February 2006), his insurance stopped (transcript, p.3, 8).  He testified that he was prescribed a cane for his balance.  He also indicated that he has left knee pain when he moves around on his knee (transcript, p.6).  He reported he can barely stand up on his left knee, that it starts shaking, gets weak, and he will fall (transcript, p.11).  He also indicated he experiences left knee swelling (transcript, p.12).  

In January 2007 correspondence, S.C., a co-worker of the Veteran, reported that the Veteran was employed through June 2005.  He suffered severe knee pain and it eventually impaired him from being effective in his job role.  During the last two years of employment, the Veteran was absent from work an excessive number of days due to his knee disability.  Ultimately, he resigned due to his knee disability.  

A July 2007 VA treatment record notes the Veteran's complaint of left knee pain.  Mild chronic swelling of the left lower extremity was noted.  

An August 2007 VA treatment record noted the Veteran's left knee was functioning well after the 2005 surgery, but that his knee is currently worse and that he has a tendency to lose his balance and fall.  On physical examination, range of motion was to 90 degrees flexion.  There was no abnormality on X-ray.  It was noted that the Veteran appears to have mild arthritis.  

May 2008 VA treatment records note the Veteran's request for a new cane.  Subsequently, it was noted that he was issued a new cane in physical therapy.  

September 2008 VA treatment records noted the Veteran's complaint of left knee pain and swelling for one month.  It was noted that the left knee pain has been progressively getting worse.  He also reported difficulty walking.  The diagnosis was an acute exacerbation of chronic left knee pain.  His medication was renewed and he was issued an analgesic balm.  

A November 2008 VA treatment record noted the Veteran's complaint of increasing left knee pain.  It was indicated that the pain increases with prolonged walking and decreases with rest.  It was noted the Veteran walks on a cane.  On physical examination, there was no tenderness to palpation.  Straight leg raises were negative.  There was trace effusion on the left side.  Bounce testing and McMurray testing were both negative.  Neurological examination revealed normal strength in the lower extremities.  Deep tendon reflexes were diffusely hyporflexic but symmetrical.  

A June 2009 VA treatment record noted the Veteran's complaint of left knee pain (3 to 4 on a scale to 10) without swelling or tenderness.  

A March 2010 VA treatment record noted the Veteran's complaint of left knee pain, sometimes rising to 7 or 8 (on a scale to 10).  He requested a new walking cane.  

On April 2010 VA examination, the Veteran complained of continued daily severe left knee pain (since the 2005 surgery), worsened with walking or prolonged sitting, and alleviated by sitting down, elevating the knee, or pain medication.  It was noted that last month his left knee gave out and he fell on the knee.  It was indicated that the Veteran occasionally uses a knee brace, but that it gets hot and makes his knee break out.  The Veteran reported that he experiences left knee giving way/instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a year but less than monthly, effusions one time; he denied flare-ups and episodes of dislocation or subluxation.  He is only able to stand 15 to 30 minutes, and able to walk one to three miles.  He always uses a cane and/or knee brace.  

On physical examination, the Veteran's gait was antalgic.  It was noted that he has increased wear outside the edge of his right heel due to using his cane on the right.  There was evidence of edema, tenderness, and guarding of movement.  There was no evidence of crepitation, clicking or snapping, grinding, instability, or patellar or meniscus abnormality.  Range of motion was from 0 to 100 degrees, with pain on active motion.  There was no evidence of joint ankylosis.  There was evidence of pain following repetitive range of motion testing, but no evidence of additional limitations after repetitive range of motion testing.  A fresh abrasion was found on the anterior knee cap area (related to a recent fall after his knee gave out as noted above).  X-rays revealed status post left total knee replacement without acute prosthetic abnormality.  It was noted the Veteran retired in 2005 and was not currently employed.  His left knee disability affects his occupational activities by causing decreased mobility, problems with lifting and carrying, and pain, among other things.  He also has to avoid heavy lifting or carrying items over 20 pounds, and avoid kneeling, squatting, crawling, or climbing activities.  He would also need a non-weight bearing break every one to two hours for 10 to 15 minutes.  His left knee was noted to have no effect on feeding, bathing, dressing, toileting, or grooming; a mild effect on chores, shopping, traveling, and driving; a moderate effect on recreating; a severe effect on exercise; and preventing sports.  The examiner opined that the Veteran's left knee could significantly limit his functional ability during flare-ups, especially in regard to limiting his ability to do weight-bearing activity (i.e., standing or walking) for more than 15 minutes without taking an non-weight bearing break.  Activities such as squatting, kneeling, crawling, or climbing would most likely exacerbate his pain.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate in an increased-rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged" ratings have been assigned for the Veteran's left knee disability by the RO, and both "stages" are being considered.  

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003.  

Under Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5258.  

Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5259.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II. 

Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  

Prior to February 1, 2005

Prior to February 1, 2005, the Veteran's left knee disability has been assigned a 20 percent rating based under Diagnostic Code 5010-5258.  Diagnostic Code 5010 addresses traumatic arthritis with painful motion and 5258 lists criteria for dislocated semilunar cartilage.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

As the Veteran is receiving the maximum schedular rating under Code 5258, no further discussion of this diagnostic code is required.  However, regardless of the precise basis of the RO's 20 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

A precedential opinion of VA Office of General Counsel, which is binding on the Board, has determined that limitation of motion is a relevant consideration under Code 5259, which also addresses disability of semilunar cartilage.  See VAOPGCPREC 9-98.  By analogy, limitation of motion is also a consideration under Code 5258.  Separate ratings under Code 5258 and Codes 5260 and/or 5261 (the Diagnostic Codes which address limitation of flexion and extension of the leg) are therefore precluded due to the prohibition against pyramiding.  38 C.F.R. § 4.14.  Similarly, separate ratings under Codes 5258 and 5259 are also prohibited as both Diagnostic Codes relate to semilunar cartilage.  

For the following reasons, the Board finds that a rating in excess of 20 percent for the Veteran's left knee disability is not warranted under the remaining diagnostic codes applicable to ratings for the knee.  First, the Board will address whether higher ratings are warranted with the application of Diagnostic Code 5260 and/or 5261 (such that the knee might be rated under 5260 and/or 5261 instead of 5258).  The medical evidence reflects that there has been no compensable limitation of extension; therefore, a noncompensable rating for limitation of extension under Code 5261 is appropriate.  

Further, at most, there is limitation of flexion to 45 degrees which equates to a 10 percent rating under Code 5260.  As a 10 percent rating under Code 5260 is lower than the current 20 percent rating under 5258, and the Veteran cannot receive ratings under both Code 5258 and Code 5260 without violating the rule against pyramiding, separate ratings under Code 5260 and/or Code 5261 are not warranted in this case.  

The evidence does not support an increased rating prior to February 1, 2005, based on functional loss due to DeLuca considerations.  This is so because the medical evidence, including treatment reports, do not show that weakness, excess fatigability, or incoordination result in additional limitation of motion or functional impairment.  In fact, in at least one record in May 2003 the Veteran reported having no pain.  While recognizing that the Veteran has subjective complaints of pain, weakness and fatigability, as described above, these factors are considered in the assignment of the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no medical or lay evidence that flexion is functionally limited to 30 degrees or less due to any DeLuca factor.  Similarly, there is no lay or medical evidence of functional restriction of extension.  The Board finds no sound basis in the record for the assignment of a still-higher schedular evaluation.


In addition, there was no evidence of ankylosis in the medical evidence of record, or on VA examination in November 2003, and a separate or higher rating is therefore not warranted under Code 5256 (for ankylosis of the knee).  

As to the possibility of a higher or separate rating under Code 5257 (for recurrent subluxation or lateral instability), the medical evidence repeatedly indicates that throughout this appeal period, there was no finding of recurrent subluxation or lateral instability.  The following documents specifically indicated that there was no instability in the Veteran's left knee or that the left knee was stable: an April 2003 VA chronic pain consult report; a May 2003 VA orthopedic consult report; a July 2003 VA treatment report; the November 2003 VA examination report; a March 2004 VA orthopedic report; a May 2004 VA orthopedic report; and a September 2004 VA orthopedic report.  The Veteran was prescribed a Neoprene knee brace in April 2003.  However, it was noted that the findings on physical examination at the time revealed no medial or lateral instability, including a negative Lockman's test.  Nonetheless, included in the medical evidence of record at this time are the Veteran's complaints of instability.  

Thus, the Board is confronted with medical evidence of a lack of instability along with evidence that the Veteran wears a brace and his reports that his knee is unstable and he wears the brace for support.  Given the specific, repeated findings of instability by health care professionals following testing, including the specific instability tests conducted in connection with the April 2003 VA chronic pain consult report and the November 2003 VA examination report, the Board holds that these findings are of greater probative weight than the Veteran's statements and his use of a brace, even granting the Veteran's competence to report what he perceives as instability and his credibility in this regard.  As the more probative evidence thus reflects a lack of recurrent subluxation or lateral instability, a separate or higher rating is not warranted under Code 5257.  

Finally, the evidence does not reflect that there is impairment of the tibia and fibula or genu recurvatum, so separate or higher ratings under Codes 5262 or 5263 are not warranted.  

Hence, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's left knee disability prior to February 1, 2005.  

From April 1, 2006

From April 1, 2006, the Veteran's service-connected left knee disability is rated 30 percent disabling under Codes 5010-5258.  The Board observes that the Veteran underwent total left knee arthroplasty on February 1, 2005.  Consequently, the Board finds that the more appropriate rating for the left knee disability beginning April 1, 2006, is under Code 5055 (for knee replacement (prosthesis)).  

Under Code 5055, a 100 percent rating is warranted for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or severe weakness in the affected extremity, a 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.  

The preponderance of the evidence is against a finding that the next higher (60 percent) rating under Code 5055 is warranted.  An August 2007 treatment record noted flexion to 90 degrees, and an April 2010 examination found that flexion was to 100 degrees.  Such a significant range of motion does not support a finding of severe limitation of motion or weakness.  While the Veteran complained of giving way/instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking and effusion on the April 2010 examination, the examiner found no evidence of crepitation, clicking or snapping, grinding, instability, or patellar or meniscus abnormality.  None of the findings noted in the medical records during this period of time reflect severe painful motion or weakness.  An August 2007 medical record noted that the Veteran reported that the knee was "functioning well" for a while after his surgery, and, despite his reports of increased pain and loss of balance, the August 2007 physician assessed his disability as "mild."  Also, a November 2008 treatment record specifically found muscle strength normal in the lower extremities.  Consequently, a 60 percent rating under Code 5055 is not warranted.  

The evidence does not support an increased rating since April 1, 2006, based on functional loss due to DeLuca considerations.  This is so because the medical evidence, including treatment reports, does not show that weakness, excess fatigability, or incoordination result in additional limitation of motion or functional impairment.  While the 2010 examiner noted that the Veteran's left knee could significantly limit his functional ability during flare-ups in that he required a weight-bearing break after standing or walking for 15 minutes, the records during this period reflect range of motion from at least 0 to 90 degrees.  This range of motion is noncompensable under Diagnostic Codes 5260 and 5261.  Given the fact that his range of motion of the knee is noncompensable under 5260 and 5261, the Board concludes that the pain and limitations the Veteran experiences are adequately compensated by his 30 percent rating.  

Further, there are other indications that a higher rating is not warranted under DeLuca.  For example, strength in the lower extremity muscle groups was noted to be normal in a November 2008 treatment record.  Also, the 2010 examiner specifically noted that there were no additional limitations after three repetitions of range of motion.  That examiner also described the effects of the left knee disability on most usual daily activities, including grooming, dressing, bathing, traveling, chores, and shopping as having no effect or having only a mild effect.  The only severe impact was on exercise, and the disability precluded sports.  While recognizing that the Veteran has subjective complaints of pain, weakness and fatigability, as described above, these factors are considered in the assignment of the current 30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board finds no sound basis in the record for the assignment of a still-higher schedular evaluation.  Therefore, even when considering the DeLuca criteria for functional impairment and when viewed in the most favorable light, a rating in excess of 30 percent under Code 5055 is not warranted.  

For the reasons explained above, the Board finds that the preponderance of the evidence is also against a finding of an intermediate degree of residual weakness, pain, or limitation of motion, such that a higher rating is warranted by analogy to Codes 5256, 5261, or 5262.  As previously noted, a 40 percent rating is warranted where extension is limited to 30 degrees (30 percent is the maximum schedular rating available under Code 5261).  However, April 2010 VA examination found left knee range of motion from 0 to 100 degrees (i.e., that the range of extension was far greater than 30 degrees).  For the same reason, the Board does not find that a higher rating by analogy to ankylosis under Diagnostic Code 5256 is warranted, given that the Veteran had significant range of motion of the knee.

Codes 5256 and 5262 do not apply in this case, as the pathology required (ankylosis or nonunion of tibia and fibula with loss of motion requiring a brace) is not shown.  38 C.F.R. § 4.71a.  

The Board has also considered whether the record suggests referral for extraschedular consideration is indicated.  Here, comparing the manifestations of the Veteran's left knee disability with the applicable schedular criteria, the Board finds that the nature of the manifestations and the severity of associated impairment (as alleged by the Veteran and described by the VA examiner), primarily weakness and pain, shown throughout are wholly encompassed by the schedular criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

As noted in the Board's August 2009 remand, the record reasonably raises a claim of entitlement for a total disability rating based on individual unemployability (TDIU).  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the August 2009 Board remand, the issue of entitlement to a TDIU rating was remanded in conjunction with the Veteran's claim for an increased rating for his service-connected left knee disability as it had not been developed or adjudicated.  Notably, the matter of entitlement to a TDIU rating was adjudicated and denied by the RO in May 2010, and such is before the Board.  Rice, 22 Vet. App. at 449 (holding that a claim for TDIU is considered part of a claim for increase).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disability(ies) is(are) sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361,363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. . . . The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See 38 U.S.C.A. § 4.16(a); Van Hoose, 4 Vet. App. at 363.  

In this case, the Veteran's sole service-connected disability is his left knee disability, currently rated 30 percent; accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  

The analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to his service-connected disability regardless of its rating.  38 C.F.R. § 4.16(b) provides that it is established by VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.  

The disability picture presented by the Veteran's left knee disability does not reflect that the impact of the disability is such that it places him outside of the norm and renders him unemployable.  Notably, the April 2010 VA examiner did not find that the Veteran's occupational activities would be precluded by his left knee disability.  Instead, the examiner opined that his occupation would be impacted in that the knee would lead to decreased mobility, pain, and problems with lifting and carrying.  Thus, while the examiner described limitations to employment, he did not conclude that the Veteran's left knee disability renders him unemployable.  The Board is cognizant of the lay statements submitted by co-workers noted above, and of the Veteran's complaints that his left knee disability causes significant difficulties with employment, and that such was the cause for his retirement from the Board of Education.  However, such statements are consistent with the findings on April 2010 VA examination, reflecting difficulty, with some activities of employment.  There is no evidence that the left knee disability alone renders him unemployable, to include sedentary employment.  Consequently, the Board finds that the Veteran is not shown to be unemployable due to his service-connected disability, and referral of this matter for consideration of an extraschedular TDIU rating is not warranted.  

The preponderance of the evidence is against the Veteran's claim for a TDIU rating.  



ORDER

A rating in excess of 20 percent for status post lateral meniscectomy of the left knee with degenerative joint disease prior to February 1, 2005 is denied.  

A rating in excess of 30 percent for post-total left knee arthroplasty disability from April 1, 2006 is denied.  




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


